DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/25/2022 is acknowledged.
Claim 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
In regards to claim 9, claim 9 comprises the limitation “the pipe joint is a butt-welded pipe joint” but Fig. 1 does not disclose a “butt-welded pipe joint” instead Fig. 1 discloses a “lap joint” as described in paragraph 028 of the specification. Additionally, Species II incorporates a “butt-welded pipe joint” as described in paragraph 034 of the specification. Therefore, claims 9 and 10 are withdrawn from consideration. 

Drawings
The drawings are objected to because Figs. 1, 6, 7, and 8 are sectional views but lack cross-hatching. See 37 CFR 1.84 (h)(3).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the end portion of the first pipe being welded to the end portion of the second pipe to seal the joint between the first pipe and the second pipe” is unclear to the examiner as to how “A pipe joint” can comprise “a first pipe” and “a second pipe” AND “A pipe joint” can “seal the joint between the first and second pipe”. It appears that applicant’s intentions are directed to a pipe joint system which comprises a first and second pipe and that would form a joint. 
To proceed with prosecution, examiner will interpret claim 1 as a system comprising a first and second pipe that forms a joint between both pipes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (KR 20180086747).
Claim 1, as best understood, Hong discloses:
A pipe joint, comprising: 
a first pipe (considered as 331a in Fig. 3) comprising an end portion (it is inherent that there is an end portion in Fig. 3 because both pipes are welded to each other) and a first pipe wall thickness (considered as T4 in Fig. 3); 
a second pipe (considered as 331b in Fig. 3) comprising an end portion (see annotated Fig. 3 below); 
the end portion of the first pipe being welded to the end portion of the second pipe to seal the joint between the first pipe and the second pipe (see lines 76-77, where a weld joint is formed between both pipes); 
the first pipe comprising an outwardly-extending, buckle-inducing deformation (considered as 331d in Fig. 3) that is spaced apart from the pipe joint (see annotated Fig. 3, where the deformation is spaced from the weld portion); 
wherein a crest height of the deformation is 500% or less of the first pipe wall thickness (see lines 744-746, where the thickness of the pipe is between 0.5-0.8mm; see lines 792-793, where the height of the deformation is between 2.8-3.2mm, and there exist a point where the crest height of deformation is 500% or less of the first pipe wall thickness; for example: 2.8mm/0.8mm = 350%).


    PNG
    media_image1.png
    697
    749
    media_image1.png
    Greyscale


	Claim 2, Hong discloses:
The pipe joint according to claim 1, wherein the deformation comprises an annular bulge (see annotated Fig. 3 above hereinafter) formed in an exterior surface of the first pipe and an annular recess (see annotated Fig. 3) formed in an interior surface of the first pipe at the location of the annular bulge.
	
	Claim 5, Hong discloses:
The pipe joint according to claim 1, wherein: 
the end portion of the first pipe is configured as a pipe spigot (see Fig. 3, where the first pipe is configured as a pipe spigot); 
the second pipe comprises a main body having a first diameter (see annotated Fig. 3), and 
the end portion of the second pipe is configured as a pipe bell comprising a second diameter greater than the first diameter (see annotated Fig. 3, where the second diameter is greater than the first diameter); and 
the pipe spigot is inserted into the pipe bell and welded to the pipe bell (see lines 76-77, where a weld joint is formed between both pipes).

	Claim 11, Hong discloses:
The pipe joint according to claim 1, wherein the deformation of the first pipe is one of a plurality of buckle-inducing deformations formed in the first pipe and spaced apart from each other along a longitudinal axis of the first pipe (see annotated Fig. 3, where there are a plurality of deformations).

	Claim 12, Hong discloses:
A method, comprising welding the first pipe to the second pipe to form the pipe joint of claim 1 (see annotated Fig. 3, where it is inherent both pipes are welded to each other; see lines 76-77 of the translated specification provided herein, where a weld joint is formed between both pipes).

	Claim 13, as best understood, Hong discloses:
The pipe joint according to claim 1, wherein the deformation is formed by: 
positioning the first pipe over a plurality of dies of an expander apparatus, the first pipe being at ambient temperature, each of the plurality of dies comprising a flange and a curved rod member coupled to a radially outward surface of the flange; and moving the dies radially outwardly from a central axis of the expander apparatus such that the rod members of the dies are pressed into an interior surface of the first pipe to form the deformation in the first pipe (see lines 621-627, where the corrugations are formed via hydroforming).
It is noted that “The pipe joint according to claim 1, wherein the deformation is formed by” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 14, as best understood, Hong discloses: 
The pipe joint according to claim 1, wherein the deformation is formed by: positioning the first pipe between a first die and a second die of a grooving machine, the first pipe being at ambient temperature, the first die comprising a groove and the second die comprising a forming member; pressing the first pipe between the first die and the second die; and rotating the first pipe such that the forming member forms the deformation in the first pipe (see lines 621-627, where the corrugations are formed via hydroforming).
It is noted that “The pipe joint according to claim 1, wherein the deformation is formed by” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 15, Hong discloses:
A system, comprising: 
a first pipe (considered as 331a in Fig. 3) comprising an end portion (it is inherent that there is an end portion in Fig. 3 because both pipes are welded to each other) and a first pipe wall thickness (considered as T4 in Fig. 3); and 
a second pipe (considered as 331b in Fig. 3) comprising an end portion configured to be joined to the first pipe (see Fig. 3, where both pipes are configured to be joined together); 
wherein the first pipe comprises an outwardly-extending, buckle-inducing deformation (considered as 331d in Fig. 3) that is spaced apart from the end portion of the first pipe such that when the first pipe is welded to the second pipe, the deformation is offset from the weld between the first pipe and the second pipe (see Fig. 3, where the deformation is offset from the joint area); and 
wherein a crest height of the deformation is 500% or less of the first pipe wall thickness (see lines 744-746, where the thickness of the pipe is between 0.5-0.8mm; see lines 792-793, where the height of the deformation is between 2.8-3.2mm, and there exist a point where the crest height of deformation is 500% or less of the first pipe wall thickness; for example: 2.8mm/0.8mm = 350%).

	Claim 17, Hong discloses:
The system of claim 15, wherein: 
the end portion of the first pipe is configured as a pipe spigot (see annotated Fig. 3); 
the second pipe comprises a main body having a first diameter (see annotated Fig. 3), and 
the end portion of the second pipe is configured as a pipe bell (see annotated Fig. 3) comprising a second diameter greater than the first diameter (see annotated Fig. 3); and 
the deformation is spaced apart from the pipe spigot such that when the pipe spigot of the first pipe is received in the pipe bell of the second pipe, the deformation is offset from the pipe bell of the second pipe (see annotated Fig. 3, where the deformation is offset from the pipe bell).

	Claim 20, Hong discloses:
A pipe joint, comprising: 
a first pipe (see annotated Fig. 3) comprising an end portion configured as a pipe spigot (see annotated Fig. 3); 
a second pipe (see annotated Fig. 3) comprising an end portion configured as a pipe bell (see annotated Fig. 3); 
the pipe spigot being inserted into the pipe bell and welded to the pipe bell to seal the joint between the pipe spigot and the pipe bell (see annotated Fig. 3); 
the first pipe comprising an outwardly-extending, buckle-inducing deformation (see annotated Fig. 3) that is spaced apart from the pipe bell of the second pipe (see annotated Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1 and 15 above in view of Tajika et al. (U.S. Patent No. 9,205,475). 
	In regards to claims 3 and 16, Hong discloses:
The pipe joint and system according to claims 1 and 15, respectfully, wherein: 
the first pipe has a longitudinal axis; 
but does not explicitly disclose the deformation is axially spaced from the pipe joint by 2 inches to 36 inches along the first pipe.
However, Tajika discloses a similar welded pipe (considered as 2 in Fig. 4) comprising a deformation (see Fig. 4, where multiple deformations are axially spaced from flat portion) axially spaced from the pipe joint by 400mm (approx. 15.748 inches; see Col. 11, Lines 19-24) to ensure sufficiently high deformation performance.
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an axial space of 15.748-inches or more to provide a deformation performance equivalent to that of a steel pipe without any weld because Tajika discloses a flat portion with a length of approximately 400 millimeters or more, a deformation performance equivalent to that of a steel pipe without any weld was achieved (see Col. 11, lines 7-11). 
Additionally, while Hong does not expressly disclose “the deformation is axially spaced from the pipe joint by 2 inches to 36 inches along the first pipe”, the length of the “axial space” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
Therefore, it would have further been obvious to one having ordinary skill in the art at the time of invention to modify Hong to have the “the deformation is axially spaced from the pipe joint by 2 inches to 36 inches along the first pipe”, as the length of the “axial” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Claim(s) 4, 6-7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1, 5, 17 above in view of Hasegawa et al (U.S. Patent No. 9,896,410). 
	In regards to claim 4, Hong discloses:
The pipe joint according to claim 1, wherein the crest height of the deformation is from 50% to 300% of the first pipe wall thickness.
However, Hasegawa discloses that it is known to optimize the functionality of a pipe with deformations by relating the crest height with the pipe wall thickness (see abstract of Hasegawa) AND while Hong in view of Hasegawa does not expressly disclose “crest height of the deformation is from 50% to 300% of the first pipe wall thickness”, the “crest height” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hong to have the “crest height of the deformation is from 50% to 300% of the first pipe wall thickness”, as the “crest height” may be optimized to the desired operational parameters through the use of routine experimentation because Hasegawa discloses that there is a known relationship between the crest height and the pipe wall thickness to optimize the functionality of the device (see abstract of Hasegawa). A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable because it is well known to optimize known parameters based on their intended use. See MPEP 2144.05(II)(A).

	In regards to claims 6 and 18, Hong discloses:
The pipe joint and system of claims 5 and 17, respectfully, but does not explicitly disclose wherein the crest height of the deformation is from 80% to 100% of the pipe wall thickness.
However, Hasegawa discloses that it is well known to optimize the functionality of a pipe with deformations by relating the crest height with the pipe wall thickness (see abstract of Hasegawa) AND while Hong in view of Hasegawa does not expressly disclose “crest height of the deformation is from 80% to 100% of the pipe wall thickness.”, the “crest height” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hong to have the “crest height of the deformation is from 80% to 100% of the pipe wall thickness”, as the “crest height” may be optimized to the desired operational parameters through the use of routine experimentation because Hasegawa discloses that there is a known relationship between the crest height and the pipe wall thickness to optimize the functionality of the device (see abstract of Hasegawa). A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable because it is well known to optimize known parameters based on their intended use. See MPEP 2144.05(II)(A).

	In regards to claims 7 and 19, Hong discloses:
The pipe joint and system of claims 5 and 18, respectfully, but does not explicitly disclose the pipe wall thickness is 0.135 inch and the crest height of the deformation is 80% to 90% of the pipe wall thickness; 
or the pipe wall thickness is 0.25 inch and the crest height of the deformation is 70% to 80% of the pipe wall thickness.
However, Hasegawa discloses that it is known to optimize the functionality of a pipe with deformations by relating the crest height with the pipe wall thickness (see abstract of Hasegawa) AND while Hong in view of Hasegawa does not expressly disclose “the pipe wall thickness is 0.135 inch and the crest height of the deformation is 80% to 90% of the pipe wall thickness, or the pipe wall thickness is 0.25 inch and the crest height of the deformation is 70% to 80% of the pipe wall thickness”, 
the “crest height” and “pipe wall thickness” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hong to have the “the pipe wall thickness is 0.135 inch and the crest height of the deformation is 80% to 90% of the pipe wall thickness, or the pipe wall thickness is 0.25 inch and the crest height of the deformation is 70% to 80% of the pipe wall thickness”, as the “crest height” and “pipe wall thickness” may be optimized to the desired operational parameters through the use of routine experimentation because Hasegawa discloses that there is a known relationship between the crest height and the pipe wall thickness to optimize the functionality of the device (see abstract of Hasegawa). A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable because it is well known to optimize known parameters based on their intended use. See MPEP 2144.05(II)(A).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 5 above. 
	In regards to claim 8, Hong discloses:
The pipe joint according to claim 5, but does not explicitly disclose wherein a crest of the deformation does not extend beyond a height of an exterior surface of the second pipe.
However, while Hong does not expressly disclose “wherein a crest of the deformation does not extend beyond a height of an exterior surface of the second pipe”, the “crest” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hong to have the “wherein a crest of the deformation does not extend beyond a height of an exterior surface of the second pipe”, as the “crest” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pellizzari (U.S. Patent No. 3,342,512) discloses that its known to use deformations on pipes when buckling is known to occur (see Col. 4, Lines 36-44).
Schlein (U.S. Patent No. 3,222,441) discloses a similar device to Hong. 
Furrer (U.S. Patent No. 1,872,271) discloses a similar device to Hong. 
Hunter (U.S. Patent No. 4,257,155) discloses a similar device to Hong except with a single deformation. 
Peterson et al. (U.S. Patent No. 7,334,609) discloses geometric relationships of deformations in a pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679